 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                     Page 1 of 10 PageID 1974



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §      CRIMINAL NO. 3:07-CR-0285-B-1
                                                    §
 FREDDY LEE FOOTS,                                  §
                                                    §
      Defendant.                                    §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Freddy Lee Foots’s motion for compassionate release (Doc.

177). For the reasons that follow, Foots’s motion is DENIED WITHOUT PREJUDICE.

                                                    I.

                                          BACKGROUND

         On June 12, 2008, a jury found Foots guilty of one count of interference with commerce by

threats of violence in violation of the Hobbs Act, 18 U.S.C. § 1951(a), and one count of

using/carrying a firearm during the commission of a crime of violence in violation of 18 U.S.C.

§ 924(c). Doc. 78, Jury Verdict. On October 30, 2008, the Court sentenced Foots to 350 months

of imprisonment and five years of supervised release. Doc. 94, J., 1–3. Foots is currently sixty-five

years old and is confined at Big Spring Federal Correctional Institute (FCI) with a statutory release

date of January 3, 2033.1 As of July 19, 2021, Big Spring FCI has no active cases and 692 recovered




         1
           The Court derives this information from the Bureau of Prisons (BOP)’s Inmate Locator, available
at https://www.bop.gov/inmateloc/ (last accessed July 19, 2021).

                                                  -1-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                   Page 2 of 10 PageID 1975



cases of COVID-19 among its inmates.2

       Foots filed a motion for compassionate release (Doc. 177) on May 29, 2020. By Order dated

June 12, 2020, the Court denied Foots’s motion without prejudice, finding “Foots ha[d] not

exhausted his administrative remedies” and “[a]lternatively, [his] release is not warranted by

extraordinary and compelling reasons.” Doc. 178, Mem. Op. & Order, 2. On appeal, the Fifth

Circuit vacated the Court’s order and remanded the case for further consideration. See Doc. 188, 5th

Cir. J., 1; Doc. 187, 5th Cir. Op., 2. In doing so, the Fifth Circuit stated that the Court “denied

Foots’s motion without the benefit of intervening Fifth Circuit authority.” Doc. 187, 5th Cir. Op.,

1–2. Thus, remand was appropriate “for further consideration in light of United States v. Shkambi, 993

F.3d 388 (5th Cir. 2021).” Id. at 2. Shkambi, which the Fifth Circuit issued after the Court’s order

denying Foots’s motion, provides additional guidance to district courts in deciding compassionate

release motions brought by inmates under 18 U.S.C. § 3582(c). See 993 F.3d at 392–93. Thus, the

Court reviews Foots’s motion in light of Shkambi below.

                                                 II.

                                      LEGAL STANDARD

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of 2018, “[a]

court, on a motion by the BOP or by the defendant after exhausting all BOP remedies, may reduce

or modify a term of imprisonment, probation, or supervised release after considering the factors of

18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’” United


       2
          The Court derives this information from the BOP’s COVID-19 webpage, available at
https://www.bop.gov/coronavirus/ (last accessed July 19, 2021).

                                                -2-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                         Page 3 of 10 PageID 1976



States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)).

                                                     III.

                                                ANALYSIS

        As explained below, Foots’s request for compassionate release fails because he has not

demonstrated extraordinary and compelling reasons for a sentence reduction and because the

§ 3553(a) factors weigh against his release.

A.      Foots Exhausted His Administrative Remedies.

        Section 3582(c)(1)(A) allows a defendant to bring a motion for compassionate release “after

the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring

a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .” § 3582(c)(1)(A).3

        Although the Court previously found that Foots failed to exhaust his administrative remedies

before filing his motion for compassionate release, Doc. 178, Mem. Op. & Order, 4–5, the Fifth

Circuit states that “[o]n appeal, the government acknowledge[d] that Foots did in fact exhaust

administrative remedies.” Doc. 187, 5th Cir. Op., 2 n.1. In light of the Fifth Circuit’s acceptance of

the government’s acknowledgment, this Court finds that Foots has satisfied the exhaustion

requirement. Thus, the Court turns to the merits of his compassionate-release motion.



        3
          The Court has clarified its interpretation of the thirty-day prong of the exhaustion requirement. See
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain
text of § 3582(c)(1)(A), the Court concludes that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.

                                                     -3-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                       Page 4 of 10 PageID 1977



B.      Foots Has Not Shown Extraordinary and Compelling Reasons for Compassionate Release.

        Regardless of whether Foots exhausted his administrative remedies, he has not shown

“extraordinary and compelling reasons” warranting compassionate release. See § 3582(c)(1)(A).

Section 3582 (c)(1)(A) does not define the “extraordinary and compelling reasons” that may merit

compassionate release. See generally id. Rather, Congress “delegated that authority to the Sentencing

Commission” and directed it to “promulgate general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) that describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and

a list of specific examples.” Shkambi, 993 F.3d at 391 (citations, quotation marks, and alterations

omitted).

        Prior to the passage of the First Step Act, the Sentencing Commission issued a policy

statement—U.S.S.G. § 1B1.13—that “sets forth three circumstances that are considered

‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL 1540325, at *1 (S.D. Tex.

Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1). These include the defendant’s medical

condition, age, and family situation. See § 1B1.13(1)(A) & cmt. n.1.4 However, § 1B1.13 only applies

to motions filed by “the Director of the [BOP]” and thus does not “bind[] a district court addressing

a prisoner’s own motion under § 3582.” Shkambi, 993 F.3d at 393 (citing § 1B1.13).

        While not binding, § 1B1.13 and its commentary nonetheless inform the Court’s analysis of

a prisoner’s motion as to what constitutes an extraordinary and compelling reason for compassionate

release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (“Although not dispositive,

        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1.

                                                   -4-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                   Page 5 of 10 PageID 1978



the commentary to . . . § 1B1.13 informs [the Court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.”); United States v. Rivas, 833 F. App’x

556, 558 (5th Cir. 2020) (per curium) (noting that U.S.S.G. § 1B1.13 is “not dispositive” but

“guid[ing]”); United States v. Contreras, 2021 WL 1536504, at *4 (E.D. Tex. Apr. 19, 2021) (finding

§ 1B1.13 informative in evaluating a prisoner’s motion in light of Shkambi’s holding). In its

discretion, the Court concludes that Foots has not demonstrated “extraordinary and compelling

reasons” warranting compassionate release. See § 3582(c)(1)(A).

       In his motion, Foots asserts that compassionate release is warranted because he “has been

diagnosed with kidney disease[,] hepatitis C, hypertension, and other chronic health problems.” Doc.

177, Def.’s Mot., 1. Foots argues that these conditions “compromise[] his immune[] system, which

take[n] with [Foots]’s age (65), puts him at significant risk for severe and life threat[en]ing illness

should he be expose[d] to C[OVID]-19, while incarcerated.” Id. at 1–2. Foots also asserts that he

“cannot provide self[-]care within” his facility “in light of the ongoing and growing C[OVID]-19

pandemic because he is unable to practice effective social distancing and hygien[e] to minimize [his]

risk and exposure.” Id. at 2. And “if he did develop[] complications,” Foots argues, “there is no team

of doctors . . . that could help him and he would ‘simply die.’” Id. In light of what Foots deems

“horrible circumstances,” he claims “[i]t is no stretch to call this environment extraordinary and

compelling.” Id.

       As a preliminary matter, it appears that Foots was transferred from Seagoville FCI to Big

Spring FCI between the filing of his motion and the Fifth Circuit’s order remanding the case. Thus,

his concerns regarding the conditions and amenities at Seagoville FCI are moot. Nonetheless, the

Court proceeds under an assumption that Foots maintains those same concerns about Big Spring

                                                 -5-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                     Page 6 of 10 PageID 1979



FCI, and addresses them here.

        The Court notes that to the extent Foots raises concerns about the conditions at Big Spring

FCI and inmates’ inability “to practice effective social distancing and hygien[e],” in the midst of the

COVID-19 pandemic, those concerns do not give rise to extraordinary and compelling reasons for

his release. See id. The Court recognizes the unprecedented nature of COVID-19 and the outbreak

of the virus at various federal prisons. But Big Spring’s FCI’s statistics—692 recovered cases and no

active cases of COVID-19—suggest the decline of an outbreak, if anything. Further, generalized

concerns about the spread of COVID-19 at Foots’s facility do not give rise to extraordinary and

compelling reasons for release. Rather, “the Court must consider every prisoner individually and

should be cautious about making blanket pronouncements” about, for example, the propriety of

incarceration for all inmates at a given facility. See United States v. Delgado, 2020 WL 2542624, at

*3 (N.D. Tex. May 19, 2020).

        Regarding Foots’s individual circumstances, the Court finds that he has failed to demonstrate

extraordinary and compelling circumstances warranting compassionate release. As discussed, the

Court exercises its discretion to determine whether a prisoner’s motion demonstrates extraordinary

and compelling reasons for release, but is “guided in [its] analysis by the commentary” to § 1B1.13.

Rivas, 833 F. App’x at 558. And indeed, the commentary describes situations where compassionate

release may be appropriate. For example, medical conditions of the defendant may warrant release

where “[t]he defendant is suffering from a terminal illness” or “suffering from a serious . . . condition,

. . . impairment, or . . . deteriorating physical or mental health because of the aging process.”

§ 1B1.13(1)(A) cmt. n.1(A).

        While not binding, this commentary is useful in determining when circumstances rise to the

                                                  -6-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                   Page 7 of 10 PageID 1980



level of extraordinary and compelling. The Court does not require the exact scenarios described in

the commentary to § 1B1.13. However, the Court does require “extraordinary and compelling”

circumstances to involve a similar degree of necessity and urgency. And Foots has not shown that

his conditions involve necessity and urgency such that compassionate release is warranted.

       Although Foots provides medical records substantiating many of his claimed medical

conditions, see Doc. 177, Def.’s Mot., 8–19, he provides no argument or evidence regarding the

manageability of these conditions. See generally id. While the Court does not discount the severity

of Foots’s conditions, the Court will not grant Foots compassionate release based solely on his

diagnoses. As explained, “the Court must consider every prisoner individually and should be cautious

about making blanket pronouncements[.]” Delgado, 2020 WL 2542624, at *3. Thus, this Court

generally requires evidence beyond mere diagnoses, demonstrating that a medical condition warrants

that particular inmate’s release. See, e.g., id. (organ transplants); United States v. Long, 2021 WL

949757, at *2 (N.D. Tex. Mar. 12, 2021) (“chronic obstructive lung disease, asthma, obstructive

sleep apnea, benign hypertension, allergic rhinitis, obesity, arthropathy, and hepatitis C”); United

States v. Isidaehomen, 2021 WL 243458, at *3 (N.D. Tex. Jan. 25, 2021) (“type II diabetes mellitus,

hypertension, shortness of breath, thyroid disorder, anemia, unspecified hemorrhoids, pain in

unspecified joint, acute sinusitis, allergic rhinitis, hypermetropia, unspecified glaucoma, unspecified

polyneuropathy, and anxiety” (alterations incorporated)). To base compassionate release on an

inmate’s diagnoses, alone, would amount to a disfavored “blanket pronouncement[.]” See Delgado,

2020 WL 2542624, at *3. Accordingly, Foots’s “kidney disease[,] hepatitis C, hypertension, and

other chronic health problems” do not warrant compassionate release by themselves. Doc. 177, Def.’s

Mot., 1.

                                                 -7-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                    Page 8 of 10 PageID 1981



        Instead, the Court looks to whether there are extraordinary and compelling circumstances

specific to Foots. This inquiry involves considering not only Foots’s diagnoses, but also the severity

of his medical conditions and his ability to manage his health while incarcerated. See Isidaehomen,

2021 WL 243458, at *3. Foots provides little information regarding his specific circumstances beyond

his diagnoses, and the Court does not independently find that his conditions are unmanageable or

that they involve a degree of necessity and urgency such that compassionate release is warranted.

        Finally, though Foots claims his facility cannot provide sufficient care because “there is no

team of doctors,” Doc. 177, Def.’s Mot., 2, his medical records indicate that he frequently receives

medical attention. See id. at 8–19. Thus, the Court does not give much weight to Foots’s assertion

that “he would ‘simply die’” if he contracted COVID-19. Id. at 2. Indeed, Foots’s medical records

show that he can consult medical professionals and has access to adequate care and medications

when needed. See generally id. at 8–19. And there is no indication that Foots would receive better

care for his conditions if released from Big Spring FCI. The Court therefore rejects Foots’s allegations

of inadequate medical care as a basis for compassionate release.

        Overall, nothing before the Court indicates that Foots’s personal circumstances warrant

compassionate release. As discussed, “Congress never defined or provided examples of ‘extraordinary

and compelling reasons’ that might warrant a reduction.” Shkambi, 2020 WL 1291609, at *3.

However, Foots has failed to persuade the Court that his circumstances rise to the level of

extraordinary and compelling. Thus, in the Court’s discretion, the Court DENIES Foots’s motion

WITHOUT PREJUDICE.

C.      The Section 3553(a) Factors Weigh Against Release.

        Finally, even if Foots demonstrated extraordinary and compelling reasons warranting his

                                                 -8-
 Case 3:07-cr-00285-B Document 189 Filed 07/20/21                    Page 9 of 10 PageID 1982



release, the Court must consider the sentencing factors set forth in § 3553(a) to the extent they are

applicable. See § 3582(c)(1)(A). And the Court is not persuaded that these factors support Foots’s

request.

        Section 3553(a) requires the Court to consider, among other things, whether a sentence

“reflect[s] the seriousness of the offense,” “promote[s] respect for the law,” and “provide[s] just

punishment for the offense[.]” § 3553(a)(2)(A). Foots was convicted of interference with commerce

by threats of violence in violation of the Hobbs Act, 18 U.S.C. § 1951(a), and using/carrying a

firearm during the commission of a crime of violence in violation of 18 U.S.C. § 924(c). Doc. 78, Jury

Verdict. Given the nature of Foots’s crimes and the length of his sentence, the Court cannot

conclude that compassionate release would promote the goals of § 3553(a).

        In imposing Foots’s sentence, the Court found that the public’s “safety needs to be preserved

from [Foots.]” Doc. 105-2, Tr. 16:15–16. Indeed, the Court noted that Foots committed “a highly

planned, dangerous offense” and that “[n]umerous people’s lives were put in jeopardy by [Foots’s]

activities[.]” Id. at 15:5–7. Accordingly, the Court found 350 months of imprisonment appropriate

to serve the goals of § 3553(a). Doc. 94, J., 1–3. And with a statutory release date of January 3, 2033,

a significant portion—137 months—of Foots’s sentence remains to be served. In this case,

compassionate release would not “reflect the seriousness of the offense,” “promote respect for the

law,” or “provide just punishment for the offense[.]” § 3553(a)(2)(A); see also Thompson, 984 F.3d

at 434 (noting that compassionate release is generally granted only “for defendants who had already

served the lion’s share of their sentences”). The § 3553(a) factors thus weigh against Foots’s release.

This is an independent justification for denying his motion.




                                                 -9-
Case 3:07-cr-00285-B Document 189 Filed 07/20/21                  Page 10 of 10 PageID 1983



                                                IV.

                                         CONCLUSION

       Foots’s request for compassionate release fails because he has not demonstrated extraordinary

and compelling reasons for compassionate release, and the § 3553(a) factors weigh against his

release. For those reasons, the Court DENIES Foots’s motion (Doc. 177) WITHOUT

PREJUDICE.

       By denying Foots’s motion without prejudice, the Court permits Foots to file a subsequent

motion for compassionate release in the event he demonstrates a change in circumstances rising to

the level of extraordinary and compelling, satisfies the exhaustion requirement with respect to those

circumstances, and shows that the § 3553(a) factors support his release.



       SO ORDERED.

       SIGNED: July 20, 2021.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                               - 10 -
